 


109 HR 4120 IH: Passport for All Act of 2005
U.S. House of Representatives
2005-10-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4120 
IN THE HOUSE OF REPRESENTATIVES 
 
October 20, 2005 
Mr. Poe introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Homeland Security and International Relations, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To eliminate the Western Hemisphere travel exception by requiring a passport for all travel into and out of the United States and to require the Secretary of State to endeavor to persuade all countries to issue machine-readable passports that comply with a uniform document identifying standard. 
 
 
1.Short titleThis Act may be cited as the Passport for All Act of 2005. 
2.Eliminating authority to waive passport requirements 
(a)For immigrant aliensSection 212 of the Immigration and Nationality Act is amended— 
(1)in subsection (a)(7)(A)(i)(I) by striking or other suitable travel document and all that follows through title,; and  
(2)in subsection (k) by inserting and a valid unexpired passport after an immigrant visa.  
(b)For nonimmigrant aliensSection 212 of the Immigration and Nationality Act is amended in subsection (d)(4) by striking Either or both of the requirements of paragraph (7)(B)(i) and inserting The requirement of paragraph (7)(B)(i)(II).  
(c)For citizensSection 215(b) of the Immigration and Nationality Act is amended— 
(1)by striking Except as otherwise provided by the President and subject to the such limitations and exceptions as the President may authorize and prescribe, it and inserting It; 
(2)by striking the period at the end and inserting , except as provided by the President—; and 
(3)by adding at the end, as amended by this subsection, the following new paragraphs: 
 
(1)in the case of an unforeseen emergency in individual cases; or 
(2)in the case of humanitarian or national interest reasons in individual cases..  
(d)Effective dateThe amendments made by this section take effect on January 1, 2008. 
3.Eliminating travel document plan to conform with elimination of authority to waive passport requirements Section 7209 of the Intelligence Reform and Terrorism Prevention Act of 2004 is amended— 
(1)by striking subsection (b) and (c); 
(2)by redesignating subsection (d) as subsection (c); and 
(3)by inserting after subsection (a) the following new subsection: 
 
(b)Requirement to produce documentationNot later than January 1, 2008, the Secretary of Homeland Security shall require all United States citizens and aliens to carry and produce a passport when travelling from foreign countries into the United States, except as provided by the President under section 215(b) of the Immigration and Nationality Act.. 
4.Endeavoring to achieve uniformity in issuance of machine-readable passports 
(a)In generalBeginning not later than 180 days after the date of the enactment of this Act, the Secretary of State shall endeavor to persuade all countries, through diplomacy and consultation, to issue machine-readable passports which comply with applicable document identifying standards established by the International Civil Aviation Organization.  
(b)Annual report 
(1)In generalThe Secretary of State shall submit an annual report to Congress on the progress achieved under subsection (a). 
(2)Contents of reportEach such report shall include— 
(A)a list of countries that issue machine-readable passports complying with the standards described in subsection (a); and 
(B)if there are any countries that do not issue such machine-readable passports, a description of any barriers that specific countries face in the issuance of such machine-readable passports.  
 
